DETAILED ACTION
This Office Action is in response to correspondence filed 12 August 2021 in reference to application 16/257,330.  Claims 1-20 are pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12 August 2021 has been accepted and considered in this office action.  Claims 1, 12 and 17 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 August 2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Aimone teaches a system for providing an adaptive audio environment (abstract, 0082, VR events and environment include sounds provided by output devices), comprising: 
a wearable device (figure 1, wearable device 105, 0053); and 
a hub (other computing device 160, 0053), comprising: 
an interface module configured to communicatively couple the wearable device and the hub (0054, other computing device and headset connected via network for example, which requires networking circuitry); and 
a processor (0181, CPUs), configured to execute non-transient computer executable instructions (0181, application programs) for: 
a machine learning engine configured to apply a first machine learning process to at least one data packet received from the wearable device and output an action-reaction data set (0074, 0078-80, 0088 user state estimation based trained user model which may be updated based on feedback [machine learning], mapping to VR environment, 0054, may be performed at other computing device); and 
a sounds engine configured to apply a sound adapting process to the action- reaction data set and provide audio output data to the wearable device via the interface module (0064, 0082, 0099, VR events, including sounds,  may be altered based on sensors inputs and determined user states); 
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment (0053-57, creating VR environment at wearable device using screen and sound generator).

wherein, based on the at least one data packet, the machine learning process is operable to identify a current environment and a future arising environment;
wherein the action-reaction data set is based on the future arising environment;
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment based upon the future arising environment.
In the same field of adaptive audio, Meacham teaches 
wherein, based on the at least one data packet, the machine learning process is operable to identify a current environment and a future arising environment (Col 15 lines 15-40, identification if future environment and current environment, Col 18 lines 52-60, machine learning);
wherein the action-reaction data set is based on the future arising environment (Col 18 lines 1-40, action set based on contextual environment - future environment at Col 15 lines 15-40);
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment based upon the future arising environment (Col 18 lines 1-40, action set – including audio stream based on contextual environment - future environment at Col 15 lines 15-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict future conditions as taught by Meacham in the system of Aimone in order to better handle changing environments (Meacham Col 1 lines 29-30).
Aimone and Meacham do not specifically teach wherein the action-reaction data set is further based on a probability of at least one of a non-presently occurring physio 
In the same field of augmented reality devices, Gordon teaches wherein the action-reaction data set is further based on a probability of at least one of a non-presently occurring physio data, position data and motion data exceeding a probability threshold of occurring in the future arising environment (0083, probabilities of targets being a location and thresholds may be set, and actions taken based on probabilities such as navigational changes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use probabilities of positional data as taught by Gordon in the system of Aimone and Meacham in order to more accurately change actions based on predicted environmental conditions.
However, the cited prior art in view of Gordon and otherwise does not teach basing the action-reaction data set on each of physio data, position data and motion data, and "future arising environment is an environment not presently presented to a user of the wearable device."  Therefore claim 1 is allowable.

Claims 12 and 17 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2-11, 13-16, and 18-20 depend on and further limits claims 1, 12, and 17 and therefore are allowable as well.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658